Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 12, and 15 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Wu), US 2021/0026603 A1.

	Regarding claim 1, Wu discloses:
	A device (e.g. Wu, fig. 1; par. 15), comprising: a memory configured to store integrated circuit (IC) trim and redundancy information (e.g. Wu, par. 4, 18, 26).  The examiner notes that “integrated circuit (IC) trim and redundancy” represents only information content.  The informational content of non-functional descriptive material is not entitled to weight in the patentability analysis. See Ex parte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential); Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005) (informative) (Federal Circuit Appeal No. 2006-1003, aff'd, Rule 36 (June 12, 2006)); Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff'd, 191 Fed.
Appx. 959 (Fed. Cir. 2006).  
	and a processor configured to: extract bits from the IC trim and redundancy information (e.g. Wu, par. 4, 22); 
perform a hashing function on the extracted bits to generate hashed bits (e.g. Wu, par. 22); 
and in response to statistical properties of the hashed bits meeting one or more criteria, output the hashed bits (e.g. Wu, par. 14, 22 – the creation of a number that is considered to be truly random [i.e. meeting a statistical criteria of entropy]).



Regarding claim 2, Wu discloses:
wherein the IC trim and redundancy information comprises one or more of a subset of input/output circuit repair information, a subset of sense amplifier trim information, a subset of a physical address associated with a repaired wordline in a memory device, a subset of a physical address associated with a repaired bitline in the memory device, a subset of analog-to-digital converter trim information, a subset of digital-to-analog trim information, and a subset of sensor trim information (e.g. Wu, Abstract).  The examiner notes that the claimed description represents only information content.  The informational content of non-functional descriptive material is not entitled to weight in the patentability analysis. See Ex parte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential); Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005) (informative) (Federal Circuit Appeal No. 2006-1003, aff'd, Rule 36 (June 12, 2006)); Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff'd, 191 Fed.
Appx. 959 (Fed. Cir. 2006).  

Regarding claim 3, Wu discloses:
wherein to extract the bits from the IC trim and redundancy information, the processor is further configured to: initialize a linear feedback shift register (LFSR) with a first subset of the IC trim and redundancy information (e.g. Wu, par. 21; fig. 3:142); 
cycle the LFSR based on a value associated with a second subset of the IC trim and redundancy information, wherein the second subset is different from the first subset of the IC trim and redundancy information (e.g. Wu, fig. 3: cycling feedback using Bc, Sd, Pfb); 
and output contents of the cycled LFSR to generate the extracted bits (e.g. Wu, par. 21; fig. 3:16).

Regarding claim 6, Wu discloses:
wherein to perform the hashing function on the extracted bits, the processor is further configured to perform a cryptographic hashing function on the extracted bits to generate the hashed bits (e.g. Wu, par. 25).

Regarding claim 7, Wu discloses:
wherein the cryptographic hashing function comprises one or more of a secure hash algorithm (SHA), an SHA-2, an SHA-3, an XOR tree hash on the extracted bits (e.g. Wu, par. 25).

Regarding claim 8, Wu discloses:
wherein to output the hashed bits, the processor is further configured to determine the statistical properties of the hashed bits based on one or more of a Hamming weight analysis on the hashed bits, an inter-Hamming distance (HD) analysis on the hashed bits, an intra-HD analysis on the hashed bits, and an autocorrelation operation on the hashed bits (e.g. Wu, par. 14).

Regarding claim 9, Wu discloses:
wherein the processor is further configured to, in response to the statistical properties of the hashed bits failing to meet the one or more criteria, repeat one or more of the extracting bits from the IC trim and redundancy information and the performing the hashing function on the extracted bits to generate the hashed bits (e.g. Wu, par. 21, 29, 32 – number generation continues until a truly random number is generated).

Regarding claims 10 – 12, and 15 – 18, they are method and system claims, essentially corresponding to the device claims above, and they are rejected, at least, for the same reasons.  Furthermore because, regarding claim 17, Wu discloses the claimed feature of a “non-volatile memory device” (e.g. Wu, par. 18).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu), US 2021/0026603 A1 in view of Hou et al. (Hou), “A dynamically configurable LFSR-based PUF design against machine learning attacks”.

Regarding claim 4, Wu discloses a PUF design that appears to incorporate a single multiplexer circuit.  Hou, however, also discloses a PUF design that incorporates a plurality of multiplexer circuits (e.g. Hou, Abstract; sect. 2.2; fig. 1).  It would have been obvious to one of ordinary skill in the art to incorporate the usage of a plurality of multiplexer circuits as taught by Hou within the system of Wu.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that the plurality of multiplexers comprises an advantage and increases the robustness of the PUF design (e.g. Hou, sect. 2.2; pg. 32, col. 1, par. 4).
Thus, the combination enables:
wherein to extract the bits from the IC trim and redundancy information, the processor is further configured to: input a first subset of the IC trim and redundancy information into a plurality of multiplexer circuits (e.g. Wu, par. 16, 17; Hou, fig. 1; sect. 2.2); 
and select an output of each of the plurality of multiplexer circuits based on a second subset of the IC trim and redundancy information to generate the extracted bits, wherein a number of bits in the second subset is half of that in the first subset of the IC trim and redundancy information (e.g. Hou, fig. 1:arbiter; sect. 2.2).

Regarding claim 5, it is rejected for the same reasons as noted regarding claim 4, and furthermore because the combination enables:
wherein to extract the bits from the IC trim and redundancy information, the processor is further configured to: input a first subset of the IC trim and redundancy information into a plurality of multiplexer circuits (e.g. Wu, par. 16, 17; Hou, fig. 1; sect. 2.2); 
initialize an LFSR with a second subset of the IC trim and redundancy information, wherein a number of bits in the second subset is half of that in the first subset of the IC trim and redundancy information (e.g. Hou, fig. 1:arbiter; sect. 2.2; fig. 3: Wu, fig. 2:15 ->14; fig. 3:lfsr).
cycle the LFSR for a predetermined number of clock cycles; and select an output of each of the plurality of multiplexer circuits based on an output of the cycled LFSR to generate the extracted bits (e.g. Wu, par. 21, 24).

Regarding claims 13, 14, 19, and 20, they are method and system claims, essentially corresponding to the device claims above, and they are rejected, at least, for the same reasons.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495